Schneider, J.,
concurring. To answer further appel-lee’s claim that the adoption of the Buies of Civil Procedure validates his action, I would hold that Section 5(B) of Article IV of the Ohio Constitution cannot be construed as meaning that the rule-making power includes the power to create courts or to confer jurisdiction upon existing courts.
To hold that it does would be to ignore specific lan*148guage to the contrary contained in Sections 1, 2(B), 3(B), 4(B), 15, 18 and 19 of Article IV..
Whether or not such powers are properly, although historically, delegable by a constitution to the legislative branch, they have never, in this country, been assigned to, or arrogated by, the judicial branch.